          Case 1:13-cr-00268-JMF Document 1374 Filed 02/05/20 Page 1 of 1




                               MARTIN G. WEINBERG, P.C.
                                      ATTORNEY AT LAW

  20 PARK PLAZA, SUITE 1000                                                        EMAIL ADDRESSES:
BOSTON, MASSACHUSETTS 02116                                                        ______________
        ______________                                                             owlmcb@att.net
                                                                                   owlmgw@att.net
      (617) 227-3700
       ______________

     FAX (617) 338-9538
       ______________

    NIGHT EMERGENCY:
       (617) 901-3472




                                          February 5, 2020


Via ECF
The Honorable Jesse M. Furman
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

        RE: United States v. Tokhtakhounov, et al., No. 13-CR-0268 (JMF)

Dear Judge Furman:

        I represent defendant Vadim Trincher in the above-captioned matter. Mr. Trincher
adopts and joins in defendant Noah Siegel’s opposition to the letter seeking relief from the
Protective Order entered by this Court and all arguments made therein. See generally Dkt. 1369
and 1373. Mr. Trincher objects to the unsealing of any Title III related discovery, including any
applications, orders, line sheets, or recordings, and asserts his privacy interests in any intercepted
communications that include him or any applications, orders, or other unadjudicated Title III
materials that relate to him. See 18 U.S.C. § 2518. Mr. Trincher reserves the right to supplement
this response and to respond to any request by the Court for further briefing.

                                                      Yours Truly,

                                                      /s/ Martin G. Weinberg
                                                      Martin G. Weinberg
                                                      Admitted pro hac vice
